DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 02/23/2021. 
Claims 1-10 are pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 
The Drawings filed on 02/23/2021 are noted. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
In Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014), the Supreme Court set forth an analytical “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice, 134 S. Ct. at 2355 (citing Mayo Collaborative Svcs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)). The first step in the analysis is to “determine whether the claims at issue are directed to one of those patent-ineligible concepts.” Id.  For example, abstract ideas include, but are not limited to, fundamental economic practices, methods of organizing human activities, an idea of itself, and mathematical formulas or relationships. Id. at 2355—57. If, at the first stage of the Alice analysis, we conclude that the claim is not directed to a patent-ineligible concept, it is considered patent eligible under § 101 and the inquiry ends. RapidLitig. Mgmt. Ltd. v. CellzDirect, Inc., 827 F.3d 1042, 1047 (Fed. Cir. 2016).
If the claims are directed to a patent-ineligible concept, the second step in the analysis is to consider the elements of the claims “individually and ‘as an ordered combination’” to determine whether there are additional elements that “‘transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 566 U.S. at 79, 78). In other words, the second step is to “search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.’” Id. (brackets in original) (quoting Mayo, 566 U.S. at 72—73). The prohibition against patenting an abstract idea “‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or adding ‘insignificant postsolution activity.’” Bilski v. Kappos, 561 U.S. 593, 610-11 (2010) (internal citation omitted).  The Court in Alice noted that “‘[s]imply appending conventional steps, specified at a high level of generality,’ was not ‘enough’ [in Mayo] to supply an ‘inventive concept.’” Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1300, 1297, 1294).
In determining whether a process claim recites an abstract idea, we must examine the claim as a whole, keeping in mind that an invention is not ineligible just because it relies upon a law of nature or mathematical algorithm. Digitech Image Tech. LLC v. Electronics for Imaging Inc., 758 F.3d 1344, 1350 (Fed. Cir. 2014). As noted by the Supreme Court, “an application of a law of nature or mathematical formula to a known structure or process may well be deserving of patent protection.” Diamond v. Diehr, 450 U.S. 175, 187 (1981). The “directed to” inquiry asks not whether “the claims involve a patent-ineligible concept,” but instead whether, “considered in light of the specification,…‘their character as a whole is directed to excluded subject matter.’” Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016) (internal citations omitted). In that regard, we determine whether the claims “focus on a specific means or method that improves the relevant technology” or are “directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016).

In Step 1, it must be determined whether the claims fall into one of the four statutory categories of invention.  Claims 1-10 are directed to method for sound association testing (i.e., process).  However, claims that fall within one of the four subject matter categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas. See Diamond v. Chakrabarty, 447 U.S. 309 (1980).

In Step 2A, it must be determined whether the claimed invention is ‘directed to’ a judicially recognized exception. Representative claim 1 recites the following (with emphasis):
“1. A method of administering a sound association test, the method comprising: 
providing instructions to a test subject requesting that the test subject respond with a first word, thought or image that occurs in connection to a sound that the test subject hears;
playing a series of sounds for the test subject and recording the time that it takes the test subject to respond and a response of the test subject, wherein the recording occurs on a spreadsheet within a computer program.”  

The underlined portions of representative claim 1 generally encompass the abstract idea.  It can be readily appreciated that the majority of the claimed invention is directed to an abstract idea (The “directed to” inquiry asks not whether “the claims involve a patent-ineligible concept,” but instead whether, “considered in light of the specification,…‘their character as a whole is directed to excluded subject matter.’” Enfish, above).  Dependent claims 2-10 either further define the abstract idea or relate to computer implementation steps. The claimed abstract idea may be viewed, for example, certain method of organizing human activities (e.g., assessing a human user’s attributes and responses) as discussed in Bilski v. Kappos and Alice Corp. v. CLS Bank.  This judicial exception is not integrated into a practical application because there are no additional limitations beyond the abstract idea that could even be considered to be a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only possible additional limitations beyond the abstract idea is a computer utilizing software components. Under prong 1, the above analysis demonstrates that the claimed invention encompasses an abstract idea in the form of mathematical concepts, mental processes, and/or certain methods of organizing human activity.  Under prong 2, the instant claims do not integrate the abstract idea into a practical application because they merely provide instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea, add only extra solution activity to the abstract idea, and/or generally link the use of the abstract idea to a particular technological environment or field of use.  Therefore, the claims are directed to the judicially recognized exception of an abstract idea.

Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  Claims 1-10 encompass the following additional element(s) or combination of elements in the claim(s) other than the abstract idea per se: a computer. Such a device and/or devices are well known as a basic computer which Alice determined to not be significantly more than the abstract idea. The laptop computer as is generically claimed performs the basic functions of: (i) receiving, processing, and storing data, (ii) electronic recordkeeping, (iii) automating mental tasks and (iv) receiving or transmitting data over a network, e.g., using the network to gather data.  The courts have recognized these functions to be well‐understood, routine, and conventional functions when claimed in a merely generic manner.  Particularly, In re TLI Communications LLC (Fed Cir, 2016) held that adding hardware that performs “‘well understood, routine, conventional activit[ies]’ previously known to the industry” will not make claims patent-eligible. 
Taking the claimed elements individually yields no difference from taking them in combination because each element simply performs its respective function as discussed above.  The claims do not purport to improve the functioning of a computer itself, nor do they effect an improvement in any other technology or technical field.  Instead, the additional features merely amount to an instruction to apply the abstract idea using generic, functional, and conventional components well-known in the art.  Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  .  All dependent claims have been analyzed but do not cure the deficiencies of the independent claims.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014).

AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 10  are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2012/0090446 A1 to Moreno in view of U.S. Patent Application Publication 2008/0184206 A1 to Vikutan. 

Regarding Claim 1, Moreno discloses a method of administering a sound association test, the method comprising: providing instructions to a test subject requesting that the test subject respond with a first word, thought or image that occurs in connection to a sound that the test subject hears; playing a series of sounds for the test subject and recording the time that it takes the test subject to respond and a response of the test subject, wherein the recording occurs on a spreadsheet within a computer program (¶¶ 48, 57-59, 63-67 discloses a method for adaptively training a subject to improve his memory by using questions, sounds, words, melodies, songs, images and objects may be provided.  For example, this aspect of the invention may be presented as a memory module, or other module of the invention;  a system of musical training that includes at least one computer; and a computer program product including computer instructions, which when made available to the at least one computer). 
However, Moreno does not explicitly disclose a spreadsheet program on a computer.   In a related invention, Vikutan discloses a computer-implemented method for generating and managing test documentation for a software product may include steps of generating a test template and using a spreadsheet program on a computer (¶¶ 34 discloses when all test scenarios and test cases of the selected test template(s) have been run, embodiments of the present invention may be configured to enable statistics to be gathered from the obtained test results.  According to embodiments of the present invention, the test results may be selectively configured in whatever format is desired.  For example, the test results (now stored in a database) may be formatted in HTML for rendering on a browser screen, may be formatted in Rich Text Format (RTF) or in any commonly available word processing or spreadsheet application (such as Microsoft Word.RTM.  or Microsoft Excel.RTM.  format, for example) or in another portable format such as Adobe Acrobat.RTM.  PDF format, for example.  The obtained test results enable QA engineers to accurately gauge their progress in completing the testing of the selected product). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moreno and utilize a spreadsheet program for tracking test results in order to enable the collection of statistics and the generation of statistics for an isolated test cycle and managing data outcome. 

Regarding Claim 2, Moreno in view of Vikutan discloses the method of claim 1 wherein the spreadsheet includes spaces to record time- stamped responses to the series of sounds (Moreno, [0117], [0121]).  

Regarding Claim 3, Moreno in view of Vikutan discloses the method of claim 1 wherein pressing a space bar of a computer running the computer program plays the series of sounds when a stimulus word is active (Moreno, [0066]-[0067]).  

Regarding Claim 4, Moreno in view of Vikutan discloses the method of claim 1 further comprising: after recording, exporting all of the recorded response times, noted reaction words, recording of reproductions, and noting of positive or negative reproductions to the spreadsheet (Moreno, [0085], Vikutan, [0034]).  

Regarding Claim 5, Moreno in view of Vikutan discloses the method of claim 4 further comprising: calculating a prime mean time, number of complex indicators for each sound, and rank of all sounds in order of how many complex indicators are present for each sound/response (Moreno, [0068], [0077], [0082]).  

Regarding Claim 6, Moreno in view of Vikutan discloses the method of claim 5 wherein complex indicators include responses over a mean average response time, no response, a different response reproduction to the sound, gestural reactions, noises, rhymes, and multiple word responses (Moreno, [0048], [0058], [0068], [0077], [0112]).  

Regarding Claim 7, Moreno in view of Vikutan discloses the method of claim 1 further comprising: recording the response of the test subject in audio and video formats (Moreno, [0077]).  

Regarding Claim 10, Moreno in view of Vikutan discloses the method of claim 1 wherein series of sounds are classified by categories, the categories selected from the group comprising: sounds of nature, human sounds, animal sounds, urban sounds, and ambiguous stimuli (Moreno, ¶¶ 48, 57-59, 63-65, 190).  




Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2012/0090446 A1 to Moreno in view of U.S. Patent Application Publication 2008/0184206 A1 to Vikutan and further in view of U.S. Patent Application Publication 2008/0071136 to Oohashi et al. 



Regarding Claim 8, Moreno in view of Vikutan discloses the method of claim 1 but fails to explicitly disclose further comprising: while recording the response of the test subject, measuring biometric data including pulse rate, oxygen saturation levels and galvanic skin response; and tagging the biometric data to each sound and response of the test subject to the sound.  

In another invention related to sound testing, Oohashi discloses further comprising: while recording the response of the test subject, measuring biometric data including pulse rate, oxygen saturation levels and galvanic skin response; and tagging the biometric data to each sound and response of the test subject to the sound (¶¶ 448 -  What are expected to exhibit the highest effectiveness at present as means for grasping the physiologic reactions derived from the sound are considered to be various methods for analyzing noninvasive brain functions … method for referring to biological indicators related to the autonomic nervous system such as an electrical activity of the heart, a muscle electrical activity, and an electric conductivity of the skin).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moreno and include features of Oohashi in order to improve the comfort of the mind of the person, and keeping the body of the person healthy (para. 2). 
  
Regarding Claim 9, Moreno in view Vikutan and Oohashi discloses the method of claim 8 further comprising: calculating an average of each type of biometric data (Oohashi, [0092], [0425]); and displaying the averages on individual graphs to allow an examiner to see word and sound reactions that occur above or below each average (Oohashi, [0092], [0425]).  



Conclusion
Claims 1-10 are examined above. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is provided in the Notice of References cited. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715